Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “strain gage” recited in claim 30 and the “induction sensor” recited in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle US 8,965,610. 	Boyle (see Fig. 8) discloses an electric propulsion system adapted to be mounted to a frame of a bicycle, the electric propulsion system comprising: 	an electric motor 50 having a motor output shaft 48, the motor output shaft defining an                                                                                                                                                           output end adapted to engage a drive chain 34a of the bicycle to transmit torque thereto; 	and a torque sensor 12 having a base mounted in fixed relation to the frame, the torque sensor having a sensing member 14 being engageable with the drive chain along a segment thereof between the output end of the motor output shaft and a pedal crank of the bicycle;	wherein the sensing member is engageable with the drive chain to be displaced by the drive chain;	wherein the torque sensor includes an arm 16a extending from the base, the sensing member mounted to the arm at a location along a length thereof;	wherein the sensing member is mounted to an extremity of the arm;	wherein the sensing member includes a rotatable gear engageable with the drive chain;	wherein the arm extends between first and second extremities, a straight line extending  by movement of the drive chain;	wherein the arm is flexible.	
Claim(s) 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101539466A.
	CN 101539466 A discloses a torque sensor mountable to a bicycle having a frame and an electric motor, the torque sensor comprising: 	a sensing member 1 mountable to the bicycle and/or the electric motor, the sensing member engageable with a drive chain 2 of the bicycle to be displaced thereby, the sensing member engageable with the drive chain along a segment thereof between an output of the electric motor and a pedal crank of the bicycle;	comprising an arm 1.1 mountable to the bicycle, the sensing member 1.2 mounted to the arm at a location along a length thereof;	wherein a first extremity of the arm includes a mounting bracket 1.4,1.5 and the sensing member is disposed at a second extremity of the arm;	wherein the sensing member includes a rotatable gear 1.2 engageable with the drive chain;	wherein the arm extends between first and second extremities, a straight line extending between the first and second extremities, the sensing member mounted to the arm at a point on the straight line;.
4.	Claim(s) 26-28, 30, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacCready, Jr. et al. US 5,758,735.	MacCready, Jr. (see Fig. 7) discloses a method for converting a non-electric bicycle into an electric bicycle, the method comprising: 	providing an electric motor 122 having a motor output shaft 128 defining an output end, and providing a torque sensor having a rotatable sensing member 127; 	mounting the electric motor to a frame of the non-electric bicycle; and positioning the sensing member of the torque sensor against a drive chain 121 extending at least between a pedal crank of the non-electric bicycle and the output end of the motor output shaft, the sensing member positioned to engage the drive chain at a location thereon between the output end and the pedal crank;	the method comprising: sensing the torque at a location on the drive chain between an output of an electric motor of the electric bicycle and a pedal crank;	deriving a value for the torque from a displacement from a strain on the sensing member, the sensing member engaging the drive chain at the location;	wherein deriving the value for the torque includes deriving the value for the torque using strain gage 131 mounted on the sensing member;	wherein deriving the value for the torque includes deriving the value for the torque without contacting the sensing member.

Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 21, 2021